Citation Nr: 1827276	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-21 242	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an eye condition, to include cataracts and refractive error.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2016, a videoconference hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.

In August 2016, the Board remanded the case for additional development.

The Veteran had also initiated an appeal of the denial of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder not otherwise specified (NOS).  Following the Board's August 2016 remand of this issue, a December 2016 rating decision granted service connection for major depressive disorder (claimed as acquired psychiatric disorder, to include PTSD and depressive disorder NOS) at a 100 percent rating, effective May 15, 2012.  Consequently, this matter is not before the Board.


FINDING OF FACT

In a June 2017 written statement, prior to the promulgation of a decision in the appeal in the matter, the Veteran stated that he wished to withdraw his appeal [with the sole issue on appeal being entitlement to service connection for an eye condition, to include cataracts and refractive error]; there is no question of fact or law in this matter remaining for the Board to consider.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the issue of entitlement to service connection for an eye condition, to include cataracts and refractive error; the Board has no further jurisdiction in this matter.  38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C. § 511(a) is subject to a decision by the Secretary.  38 U.S.C. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

In a June 2017 written statement, the Veteran stated that he wished to withdraw his appeal.  The Board notes that the sole issue on appeal at this time is entitlement to service connection for an eye condition, to include cataracts and refractive error.  [As noted in the Introduction above, the Veteran was awarded a 100 percent rating for major depressive disorder in a December 2016 rating decision.]  There remain no allegations of errors in fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in this matter must be dismissed.







ORDER

The appeal as to the claim of entitlement to service connection for an eye condition, to include cataracts and refractive error, is dismissed.




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


